DETAILED ACTION
This action is in response to communications filed on 10/18/2021 in which claims 1-20 cancelled, claims 21-34 are newly added, and claims 21-34 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Responsive Amendment after Examiner Action
Newly submitted claims 21-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-20, drawn to a method for generating explanation configuration information using an API from the explanation system classified in 706/046- Knowledge representation and reasoning technique; and  G06N 5/045 Computing arrangements using knowledge-based models - Inference methods or devices; Details thereof -Explanation of inference steps.
II. Claims 21-34, drawn to a method for explaining a machine learning score by receiving the scores from the machine learning model classified in 706/012- Machine Learning; and  G06N20/00 Machine Learning.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I as claimed has components for generating explanation information based on the application system to find the reason for decision and does not overlap with the machine learning model components of invention II. The subcombination has separate utility such as retrieving scores from the machine learning models.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21-34 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        


/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129